     Case
      Case2:16-cv-01504-JAD-NJK
           2:16-cv-01504-JAD-NJK Document
                                  Document51-8
                                           52 Filed
                                               Filed10/23/20
                                                     07/22/20 Page
                                                               Page12ofof34



 1   Michael Beede, Esq.
     Nevada Bar No. 13068
 2
     THE LAW OFFICE OF MIKE BEEDE, PLLC
 3   2470 St. Rose Pkwy., Ste. 307
     Henderson, NV 89074
 4   Phone: 702-473-8406
 5
     Fax: 702-832-0248
     eservice@legallv.com
 6   Attorneys for Plaintiff
 7                             UNITED STATES DISTRICT COURT
 8
                                    DISTRICT OF NEVADA

 9    MARIVELLE NUNEZ AS TRUSTEE FOR                   CASE NO. 2:16-cv-01504-JAD-NJK
      MARIVELLE     NUNEZ REVOCABLE
10
      LIVING TRUST,
11                         Plaintiff,
                                                       [PROPOSED] ORDER GRANTING
12    v.
                                                       PLAINTIFF’S MOTION FOR
13    HOMEFIELD     FINANCIAL,           INC.;         DEFAULT JUDGMENT PURSUANT
      MORTGAGE                 ELECTRONIC              TO FRCP 55(b)(2) AGAINST
14
      REGISTRATION      SYSTEMS,         INC.;         DEFENDANTS HOMEFIELD
15    NATIONSTAR     MORTGAGE,           LLC;          FINANCIAL, INC. AND KEYBANK
      KEYBANK NATIONAL ASSOCIATION; and                NATIONAL ASSOCIATION
16    DOES 1 through 10, inclusive; ROE
      CORPORATIONS 1 through 10, inclusive
17
                           Defendants.
18
      NATIONSTAR MORTGAGE, LLC                               ECF No. 51
19
                Counterclaimant/Crossclaimant,
20
      v.
21
      MARIVELLE NUNEZ AS TRUSTEE FOR
22
      MARIVELLE   NUNEZ     REVOCABLE
23    LIVING  TRUST;   SILVER  TURTLE
      HOMEOWNER’S    ASSOCIATION;  and
24    NEVADA ASSOCIATION SERVICES
25         Counter-Defendant/Cross-Defendants
26

27          In this action, the Judgment by Default concerns the real property commonly known as

28   6120 Skokie Ct., Las Vegas, NV 89130, APN: 125-26-611-016, and more fully described as
     follows:
     Case
      Case2:16-cv-01504-JAD-NJK
           2:16-cv-01504-JAD-NJK Document
                                  Document51-8
                                           52 Filed
                                               Filed10/23/20
                                                     07/22/20 Page
                                                               Page23ofof34



 1          PARCEL ONE (1):
 2          LOT 16 IN BLOCK 1 OF FINAL MAP OF JONES / AZURE II (a COMMON
            INTEREST COMMUNITY) AS SHOWN BY MAP THEREOF ON FILE IN BOOK 117
 3
            OF PLATS, PAGE 2, IN THE OFFICE OF THE COUNTY RECORDER, CLARK
 4          COUNTY, NEVADA.

 5          PARCEL TWO (2):
 6          A NON-EXCLUSIVE EASEMENT FOR INGRESS, EGRESS AND ENJOYMENT IN
 7
            AND TO THE COMMON ELEMENTS AS DELINEATED ON SAID MAP
            REFERRED TO ABOVE AND FURTHER DESCRIBED IN THE DECLARATION OF
 8          COVENANTS, CONDITIONS AND RESTRICTIONS FOR SILVER TURTLE
            RECORDED JULY 23, 2004 IN BOOK 20040723 AS DOCUMENT NO. 01464 OF
 9          OFFICIAL RECORDS.
10

11
            The Defendants, HOMEFIELD FINANCIAL, INC. and KEYBANK NATIONAL

12
     ASSOCIATION, having been regularly served with Summons and Complaint and having failed

13
     to appear and answer Plaintiff’s claims filed herein, the legal time for answering having expired,

14
     and no answer or responsive motion having been filed, the Default of said Defendants,

15
     HOMEFIELD FINANCIAL, INC. and KEYBANK NATIONAL ASSOCIATION, in the

16
     premises, having been duly entered according to law, thus, default judgment shall be hereby

17
     entered against said Defendants, HOMEFIELD FINANCIAL, INC. and KEYBANK

18
     NATIONAL ASSOCIATION.

19
            Pursuant to Eitel v. McCool, 782 F.2d 1470, 1471-1472 (9th Cir.1986), the factors which

20
     a court should consider in determining whether default judgment is proper include: (1) the

21
     possibility of prejudice to the plaintiff, (2) the merits of plaintiff's substantive claim, (3) the

22
     sufficiency of the complaint, (4) the sum of money at stake in the action, (5) the possibility of a

23
     dispute concerning material facts, (6) whether the default was due to excusable neglect, and (7)

24
     the strong policy underlying the Federal Rules of Civil Procedure favoring decisions on the

25
     merits. The Court finds that in sum, these factors weigh in favor of the entry of default judgment

26
     against HOMEFIELD FINANCIAL, INC. and KEYBANK NATIONAL ASSOCIATION.

27
            Therefore, this Court GRANTS
                                  enters judgment against
                                             [ECF No. 51] HOMEFIELD      FINANCIAL,
                                                          the Motion for Default       INC. and
                                                                                 Judgment

28
     KEYBANK    NATIONAL
     against Homefield       ASSOCIATION
                       Financial,              as follows:
                                  Inc. and Keybank  National Association; and
     Case
      Case2:16-cv-01504-JAD-NJK
           2:16-cv-01504-JAD-NJK Document
                                  Document51-8
                                           52 Filed
                                               Filed10/23/20
                                                     07/22/20 Page
                                                               Page34ofof34



 1

 2        IT IS SO ORDERED THAT PLAINTIFF HAVE JUDGMENT AGAINST
 3   DEFENDANTS,        HOMEFIELD      FINANCIAL,      INC.    and   KEYBANK        NATIONAL
 4   ASSOCIATION:
 5        1. For a determination and declaration that Plaintiff owns the property commonly known
 6           as 6120 Skokie Ct., Las Vegas, NV 89130, and bearing Assessor’s Parcel Number 125-
 7           26-611-016, free and clear of all liens, encumbrances, and claims of HOMEFIELD
 8           FINANCIAL, INC. and KEYBANK NATIONAL ASSOCIATION;
 9        2. For determination and declaration that the HOMEFIELD FINANCIAL, INC. and
10           KEYBANK NATIONAL ASSOCIATION has no estate, right, title, interest or claim
11           to the property commonly known as 6120 Skokie Ct., Las Vegas, NV 89130, and
12           bearing Assessor’s Parcel Number 125-26-611-016; and
13        3. Enjoining the Defendants, HOMEFIELD FINANCIAL, INC. and KEYBANK
14           NATIONAL ASSOCIATION, from asserting any estate, right, title, interest or claim
15           in the property commonly known as 6120 Skokie Ct., Las Vegas, NV 89130, and
16           bearing Assessor’s Parcel Number 125-26-611-016.
17        4. This Judgment shall not affect the rights of those against whom Default has not been
18           entered.
19        IT
          5. IS SO ORDERED.
             Because this judgment resolves all remaining claims, the Clerk of Court is directed
20           to ENTER JUDGMENT accordingly and CLOSE THIS CASE.
21        DATED: _________________
                                              _________________________________
22                                            U.S. District Judge Jennifer A. Dorsey
                                              Dated: October 23, 2020
23                                            _______________________________________
                                              UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28
